United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-1944
                       ___________________________

                               David B. Washington

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

     City of University City, a Municipal body politic; Unknown Haftarczyk,
Individually and as Lieutenant of the Police Department of the City of University
City, Missouri; Benjamin Guittar, Individually and as Police Office of the City of
  University City, Missouri Police Department; Jean Burks, Individually and as
 Police Office of the University City, Missouri Police Department; Barnard Zinn,
                                   an Individual

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                            Submitted: March 27, 2013
                              Filed: March 29, 2013
                                  [Unpublished]
                                  ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       David B. Washington appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Upon de novo review of the record, see
Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010), we conclude
that there is no basis for reversal.2 Specifically, we find no trialworthy issues over
whether the actions of Lieutenant Haftarczyk and Officer Jean Burks were objectively
reasonable, see Collins v. Bellinghausen, 153 F.3d 591, 596 (8th Cir. 1998) (where
constitutional claim arose from defendants’ participation in initiation of emergency
commitment proceedings, inquiry “‘generally turns on the objective reasonableness
of the action’”), or over whether Officer Benjamin Guittar was deliberately indifferent
to Washington’s serious medical needs, see Carpenter v. Gage, 686 F.3d 644, 650
(8th Cir. 2012) (analysis of deliberate-indifference claim brought by arrestee is same
as claim brought by inmate), cert. denied, 133 S. Ct. 955 (2013); Laughlin v. Schriro,
430 F.3d 927, 929 (8th Cir. 2005) (claim of delay in treatment requires showing of
detrimental effect of delay). The judgment of the district court is affirmed.
                         ______________________________




      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
      2
        We have carefully reviewed Washington’s arguments for reversal, but we
decline to consider new claims, arguments, or allegations, see Stone v. Harry, 364
F.3d 912, 914-15 (8th Cir. 2004); and we review only the record that was before the
district court when the summary judgment ruling was made, see Maxa v. John Alden
Life Ins. Co., 972 F.2d 980, 983 (8th Cir. 1992), and the claims he has not waived on
appeal, see Ahlberg v. Chrysler Corp., 481 F.3d 630, 634 (8th Cir. 2007).

                                         -2-